Exhibit 10.8

FORM OF STOCK OPTION AGREEMENT
pursuant to the
LABONE, INC.
2001 LONG-TERM INCENTIVE PLAN
STOCK PROGRAM FOR OUTSIDE DIRECTORS

THIS STOCK OPTION AGREEMENT dated as of ________________, is entered into, in
duplicate, by and between LabOne, Inc. ("LabOne"), a Missouri corporation, and
____________________ (the "Optionee").

WITNESSETH that:

WHEREAS, LabOne has duly adopted the LabOne, Inc. 2001 Long-Term Incentive Plan
(the "Plan"), which includes the Stock Program for Outside Directors
("Program"); and

WHEREAS, the Program is administered by the Committee for Outside Directors
Stock Program ("Committee") and provides for the automatic grant of stock
options to certain outside directors of LabOne;

WHEREAS, the Optionee has received an automatic grant of a Nonqualified Stock
Option under the Program (the "Option"), to purchase shares of stock of LabOne
upon the terms and subject to the conditions hereinafter set forth; and

WHEREAS, the shares of the common stock of LabOne that are covered by the Option
hereby granted under the Program, when added to the other shares of the common
stock of LabOne that are covered by other stock options granted under the
Program, do not exceed the total number of shares of the common stock of LabOne
with respect to which awards are authorized pursuant to Section 3.2 of the Plan
to be granted under the Program.

NOW, THEREFORE, it is hereby covenanted and agreed by and between LabOne and the
Optionee as follows:

Section 1

. LabOne hereby grants to the Optionee an Option to purchase an aggregate of
______________________________ shares of the common stock of LabOne ("Shares")
of par value One Cent ($0.01) per Share. Subject to all of the terms and
conditions hereinafter set forth, such Option shall be irrevocable.



Section 2

. The Option price with respect to the Shares covered by this Agreement shall be
_____________________________ per Share.



Section 3

.



(a) Subject to all of the other terms and conditions hereinafter set forth, the
Option may be exercised by the Optionee on or after the respective dates
hereinafter specified, but not later than ten (10) years from the date of this
Agreement, namely:

On and after __________________, the Option may be exercised in respect of 33
1/3 % of the aggregate number of Shares specified in Section 1, above;

On and after __________________, the Option may be exercised in respect of an
additional 33 1/3% of the aggregate number of Shares specified in Section 1,
above;

On and after __________________, the Option may be exercised in respect of an
additional 33 1/3% of the aggregate number of Shares specified in Section 1,
above.

(b) Notwithstanding the provisions of Section 3 (a) above, the Option may be
exercised with respect to all of the Shares specified in Section 1, above,
immediately upon the (1) occurrence of a Change of Control during the Optionee's
service or at the time of the termination of the Optionee's service as a
director of LabOne, provided the Option has been outstanding for at least one
hundred eighty (180) days at the time of such occurrence or (2) termination of
the Optionee's service as a director of LabOne due to the Optionee's death
or permanent and total disability. "Change of Control" means the occurrence of
any of the following events:

(i) a majority of the Board of Directors of LabOne ceases to consist of
Continuing Directors ("Continuing Director" means any person who was a member of
the Board of Directors as of the date of this Agreement, and any person who
subsequently becomes a member of such Board of Directors if such person's
election or nomination for election to such Board of Directors by LabOne's
shareholders is recommended or approved by a majority of the Continuing
Directors, excluding any person elected or appointed to the Board to avoid or
settle a threatened or actual election contest);

(ii) LabOne merges or consolidates with another corporation or other entity and
as a result of such transaction the shareholders of LabOne immediately prior to
such transaction beneficially own voting securities possessing less than 50% of
the combined voting power of the then outstanding securities of the surviving
entity in such transaction (or its parent), excluding for purposes of such
calculation any such shareholder of LabOne who beneficially owns prior to the
transaction more than ten percent (10%) of the other entity involved in the
transaction (or its parent); or

(iii) the stockholders of LabOne approve an agreement (including a plan of
liquidation) to sell or otherwise dispose of all or substantially all of the
assets of LabOne, unless such sale or other disposition is (A) approved by a
majority of the Continuing Directors of LabOne, and (B) is specifically
designated by a majority of the Continuing Directors not to constitute a change
of control for purposes of the Plan.

Section 4

. Subject to all of the other terms and conditions set forth hereinafter and in
the Plan, the Optionee may exercise the Option in respect of Shares on and after
the appropriate dates set forth in Section 3, above, in whole at any time, or in
part from time to time. The Optionee shall give the Secretary of LabOne a
written notice to exercise the Option in whole or in a specified part, and such
notice shall be accompanied by cash (including personal checks, certified
checks, cashier's checks, or money orders) in full payment for the Shares then
being purchased. The Optionee shall have the right, with the consent of, and
subject to such terms and conditions as may be established by, the Committee, to
elect to pay all or a part of the option price for the Shares by requesting
LabOne to reduce the number of Shares otherwise issuable to the Optionee upon
the exercise of the Option by a number of Shares having a fair market value at
the time of exercise equal to such option price.



Section 5

. In no event may the Option be exercised later than one day after the tenth
(10th) anniversary of this Agreement; provided, however, that the Option may be
sooner terminated in accordance with the provisions of the Plan and of this
Section 5. In the event that the Optionee's service as a director of LabOne
terminates for any reason, the Optionee (or in the event of death the Optionee's
Beneficiary) shall have the right to exercise the Option, to the extent the
Option was exercisable at the time of such termination, at any time within one
(1) year after the date of termination of service, provided that in no event may
the Option be exercised after the tenth anniversary of the date of grant. Upon
the earlier of the tenth anniversary of the date of grant or the end of such one
(1) year period, the Option shall expire. In the event of death, the Option may
be exercised only by the Optionee's Beneficiary as defined in Section 1.6.3 of
the Plan. For purposes of this Section 5, the Optionee may designate in writing
a person or persons as the Optionee's Beneficiary with respect to an Option; or,
in the absence of an effective designation or if the designated person or
persons predeceased the Optionee, the Optionee's Beneficiary shall be the
Optionee's estate or the person or persons who acquire by bequest or inheritance
the Optionee's right in respect of an Option. In order to be effective, an
Optionee's designation of a Beneficiary must be on file with the Committee
before the Optionee's death. Any such designation may be revoked and a new
designation substituted therefor at any time before the Optionee's death.



Section 6

. At the time of exercise of the Option, notice having been given as aforesaid,
Shares shall be delivered by LabOne against full payment of the Option price in
respect of the Shares delivered, subject to the provisions of Section 7 hereof.



Section 7

. Each exercise of the Option shall be subject to the condition that if at any
time LabOne shall determine, in its discretion, that it is necessary or
desirable as a condition of, or in connection with, such exercise (or the
delivery or purchase of Shares thereunder) (i) to satisfy withholding tax or
other withholding liabilities, (ii) to effect the listing, registration, or
qualification on any securities exchange or inter-dealer quotation system or
under any state or federal law of any Shares otherwise deliverable in connection
with such exercise, (iii) to obtain the approval of any regulatory body, (iv) to
obtain an agreement by the Optionee with respect to the disposition of the
Shares in order to satisfy the requirements of federal and state securities
laws, then in any such event such exercise shall not be effective unless such
withholding, listing, registration, qualification, consent, approval or
agreement shall have been effected or obtained free of any conditions not
acceptable to LabOne. Any such limitation affecting the right to exercise an
Option shall not extend the time within which the Option may be exercised,
unless the Committee determines otherwise in its sole discretion; and none of
the Company, its directors or officers or the Committee shall have any
obligation or liability to the Optionee or to a Beneficiary with respect to any
Shares with respect to which the Option shall lapse or with respect to which the
purchase of Shares shall not be effected, because of such limitation.



Section 8. In the event that the Board of Directors of LabOne approves (a) the
merger or consolidation of LabOne with or into another corporation or other
entity in which the shareholders of LabOne immediately prior to such transaction
will beneficially own voting securities possessing less than 50% of the combined
voting power of the then outstanding securities of the surviving entity in such
transaction (or its parent), excluding for purposes of such calculation any such
shareholder of LabOne who beneficially owns prior to the transaction more than
ten percent (10%) of the other entity involved in the transaction (or its
parent), (b) a sale of all or substantially all of the assets of LabOne in which
outstanding securities of LabOne are exchanged for securities, cash or other
property of any corporation or other entity or (c) a liquidation or dissolution
of LabOne; the Board of Directors of LabOne may in its sole discretion prior to
consummation of such transaction take any one or more of the following actions
with respect to the Option: (i) provide that the Option shall be assumed or an
equivalent stock option shall be substituted by the acquiring or succeeding
corporation or entity (or an affiliate thereof) or (ii) upon thirty (30) days'
prior written notice to the Optionee, provide that the Option shall be
exercisable in full and shall terminate at the end of such thirty (30) day
period to the extent not exercised by such time, at the end of which period the
Option shall terminate.

Section 9

. The Optionee shall be solely responsible for any federal, state or local
income taxes imposed in connection with the exercise of the Option or the
delivery of Shares incident thereto. Prior to the transfer of Shares to the
Optionee in connection with the exercise of the Option, the Optionee shall remit
to LabOne an amount sufficient to satisfy any federal, state or local
withholding tax requirements. The optionee may satisfy the withholding
requirements in whole or in part by electing (the "Election") to have LabOne
withhold Shares having a value of equal to the amount required to be withheld.
The value of each Share to be withheld shall be the fair market value, as
determined by the Committee in accordance with the Plan, of a Share on the date
that the amount of tax to be withheld is determined (the "Tax Date"). Such
Election must be made prior to the Tax Date, must comply with all applicable
securities law and other legal requirements, as interpreted by the Committee,
and may not be made unless approved by the Committee, in its discretion.



Section 10

. If the Optionee disposes of any of the Shares purchased pursuant to the
Option, then, in order to provide the Company with the opportunity to claim the
benefit of any income tax deduction that may be available to it under the
circumstances, the Optionee shall promptly notify the Company of the dates of
acquisition and disposition of such Shares, the number of Shares so disposed of
and the consideration, if any, received for such Shares.



Section 11

. Each Option is personal to the Optionee, is not transferable by the Optionee
other than by will or by the laws of descent and distribution in accordance with
Section 5, above, and is exercisable, during the Optionee's lifetime, only by
the Optionee.



Section 12

. Unless otherwise provided by the Plan, the Optionee shall have no rights as a
shareholder with respect to any Shares covered by this Agreement unless and
until certificates for such Shares are issued to the Optionee, and the issuance
of Shares shall confer no retroactive right to dividends.



Section 13

. Subject to the provisions of Section 1.3.2 of the Plan, in the event that the
Committee determines that any dividend or distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, merger,
consolidation, reorganization, spin-off or split-up, reverse stock split,
combination or exchange of Shares or other transaction affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee may, in such manner as
it may deem equitable and without the consent of Optionee, adjust the number and
kind of securities subject to the Option and the exercise price per share, and
may make such other changes as it deems equitable in its absolute discretion.
Fractional Shares resulting from any such adjustments shall be eliminated.



Section 14

. Nothing contained in this Agreement shall be deemed by implication or
otherwise to impose any limitation on any right of LabOne or any of its
subsidiaries to terminate the Optionee's service at any time, in the absence of
a specific agreement to the contrary.



Section 15

. Any notice to be given hereunder by the Optionee shall be sent by mail
addressed to LabOne, Inc., 10101 Renner Road, Lenexa, Kansas 66219, for the
attention of the Corporate Secretary, and any notice by LabOne to the Optionee
shall be sent by mail addressed to the Optionee at the address of the Optionee
listed in the records of the Company. Either party may, by notice given to the
other in accordance with the provisions of this Section, change the address to
which subsequent notices shall be sent.



Section 16

. It is expressly understood and agreed that the Optionee assumes all risks
incident to any change hereafter in the applicable laws or regulations or
incident to any change in the market value of the Shares after the exercise of
the Option in whole or in part.



Section 17

. The Option is not, is not intended to be, and shall not be treated as, an
Incentive Stock Option (as defined in the Plan).



Section 18

. This Agreement is entered into pursuant to the Plan (a copy of which is
delivered to the Optionee concurrently with this grant). This Agreement is
subject to all of the terms and provisions of the Plan, which are incorporated
into this Agreement by reference. In the event of a conflict between this
Agreement and the Plan, the provisions of the Plan shall govern.



Section 19

. This Agreement shall be governed by, and shall be construed, enforced and
administered in accordance with, the laws of the State of Missouri, except to
the extent that such laws may be superseded by any federal law. This Agreement
may not be modified orally.



IN WITNESS WHEREOF, LabOne, Inc. has caused this Agreement to be executed in its
corporate name, and the Optionee has executed the same in evidence of the
Optionee's acceptance hereof, upon the terms and conditions herein set forth, as
of the day and year first above written.

LABONE, INC.

By: _________________________
Its _________________________

 

__________________________
Optionee

--------------------------------------------------------------------------------

FORM OF STOCK OPTION AGREEMENT
pursuant to the
LABONE, INC.
2001 LONG-TERM INCENTIVE PLAN
STOCK INCENTIVE PROGRAM

THIS STOCK OPTION AGREEMENT dated as of _________, ____, is and entered into, in
duplicate, by and between LabOne, Inc. ("LabOne"), a Missouri corporation, and
____________ (the "Optionee").

WITNESSETH that:

WHEREAS, LabOne has duly adopted the LabOne, Inc. 2001 Long-Term Incentive Plan
(the "Plan"), which includes the Stock Incentive Program ("Program"); and

WHEREAS, the Long-Term Incentive Plan Committee of the Board of Directors
referred to in the Plan (the "Committee"), pursuant to authority vested in it by
LabOne's Board of Directors, has authorized the granting to the Optionee of a
Nonqualified Stock Option under the Programas defined in the Plan (the
"Option"), to purchase shares of stock of LabOne upon the terms and subject to
the conditions hereinafter set forth, and LabOne desires by this instrument to
grant said Option and to specify the terms and conditions thereof; and

WHEREAS, the shares of the common stock of LabOne that are covered by the Option
hereby granted under the Programlan, when added to the other shares of the
common stock of LabOne that are covered by other stock options granted under the
Programlan, do not exceed the total number of shares of the common stock of
LabOne with respect to which awards are authorized pursuant to Section 4.3 of
the Plan to be granted under the Programlan.

NOW, THEREFORE, it is hereby covenanted and agreed by and between LabOne and the
Optionee as follows:

Section 1

. LabOne hereby grants to the Optionee an Option to purchase an aggregate of
_________________ (______) shares of the common stock of LabOne ("Shares") of
par value One Cent ($0.01) per Share. Subject to all of the terms and conditions
hereinafter set forth, such Option shall be irrevocable.



Section 2

. The Option price with respect to the Shares covered by this Agreement shall be
___________________________ Dollars ($______) per Share.



Section 3

.



(a) Subject to all of the other terms and conditions hereinafter set forth, the
Option may be exercised by the Optionee on or after the respective dates
hereinafter specified, but not later than ten (10) years and one (1) day from
the date of this Agreement, namely:

On and after ____________, 2002, the Option may be exercised in respect of 20%
of the aggregate number of Shares specified in Section 1, above;

On and after ____________, 2003, the Option may be exercised in respect of an
additional 20% of the aggregate number of Shares specified in Section 1, above;

On and after ____________, 2004, the Option may be exercised in respect of an
additional 20% of the aggregate number of Shares specified in Section 1, above;

On and after ____________, 2005, the Option may be exercised in respect of an
additional 20% of the aggregate number of Shares specified in Section 1, above;
and

On and after ____________, 2006, the Option may be exercised in respect of an
additional 20% of the aggregate number of Shares specified in Section 1, above.

(b) Notwithstanding the provisions of Section 3 (a) above, the Option may be
exercised with respect to all of the Shares specified in Section 1, above,
immediately upon the occurrence of a Change of Control. "Change of Control"
means the occurrence of any of the following events:

(i) any Person (within the meaning of Section 13 (d) and 14 (d) of the
Securities Exchange Act of 1934, as amended [the "1934 Act"]), becomes the
beneficial owner (within the meaning of Rule 13d-3 under the 1934 Act) of 20% or
more of the combined voting power of LabOne's then outstanding securities,
provided that this provision shall not apply to the direct or indirect
beneficial ownership of such securities by or for the benefit of descendants of
W.T. Grant or their spouses;

(ii) a majority of the Board of Directors of LabOne ceases to consist of
Continuing Directors ("Continuing Director" means any person who was a member of
the Board of Directors as of the date of this Agreement, and any person who
subsequently becomes a member of such Board of Directors if such person's
election or nomination for election to such Board of Directors by LabOne's
shareholders is recommended or approved by a majority of the Continuing
Directors, excluding any person elected or appointed to the Board to avoid or
settle a threatened or actual election contest);

(iii) the sharetockholders of LabOne approve an agreement to merge or
consolidate with another corporation, unless such merger of consolidation (A) is
approved by a majority of the Continuing Directors of LabOne, and (B) is
specifically designated by a majority of the Continuing Directors not to
constitute a change of control for purposes of the Plan; or

(iv) the sharetockholders of LabOne approve an agreement (including a plan of
liquidation) to sell or otherwise dispose of all or substantially all of the
assets of LabOne, unless such sale or other disposition is (A) approved by a
majority of the Continuing Directors of LabOne, and (B) is specifically
designated by a majority of the Continuing Directors not to constitute a change
of control for purposes of the Plan.

Section 4

. Subject to all of the other terms and conditions set forth hereinafter and in
the Plan, the Optionee may exercise the Option in respect of Shares on and after
the appropriate dates set forth in Section 3 (a), above, in whole at any time,
or in part from time to time. The Optionee shall give the Secretary of LabOne
committee a written notice to exercise the Option in whole or in a specified
part, and such notice shall be accompanied by cash (including personal checks,
certified checks, cashier's checks, or money orders) in full payment for the
Shares then being purchased. The Optionee shall have the right, with the consent
of, and subject to such terms and conditions as may be established by, the
Committee, to elect to pay all or a part of the option price for the Shares by
requesting LabOne to reduce the number of Shares otherwise issuable to the
Optionee upon the exercise of the Option by a number of Shares having a fair
market value at the time of exercise equal to such option price.



The Option shall be deemed to be exercised (i) on the date that the notice of
exercise and the cash and/or election are received by the Committee and all
conditions to the issuance of Shares have been satisfied or (ii) if such notice
of exercise and cash and/or election are mailed in the United States and the
United States Postal Service has stamped its postmark thereon, then on the date
of such postmark if all conditions to the issuance of Shares have been satisfied
at the time of the receipt of the notice of exercise by LabOne.

Section 5

.



(a) In no event may the Option be exercised later than one day after the tenth
(10th) anniversary of this Agreement; provided, however, that the Option may be
sooner terminated in accordance with the provisions of the Plan and of this
Section 5.

(b) If the Optionee's employment with LabOne and its subsidiaries (the
"Company") terminates for any reason other than Disability or Retirement (both
as defined below) or death, and said termination does not occur within twelve
(12) months after a Change of Control, as defined in Section 3 (b), above, the
Optionee shall have the right to exercise the Option within a period of ninety
(90) daysthree months after such termination to the extent that the Option was
exercisable at the time of termination, and at the end of such ninety-day period
the Option shall terminate. For purposes of this Agreement, a leave of absence
authorized by LabOne or a LabOne subsidiary to the Optionee in writing shall not
be deemed to be a termination of employment. As used herein, the term Retirement
means normal retirement within the meaning of pursuant to the pension plan
maintained by LabOne, as amended from time to time. As used herein, the term
Disability means a disability qualifying the Optionee for long-term benefits
under LabOne's long-term disability plancondition that, in the judgment of the
Committee, has rendered a grantee completely and presumably permanently unable
to perform any and every duty of his regular occupation.

(c) If the Optionee's employment with the Company terminates because of the
Optionee's death, or if the Optionee dies within twelve (12) months after
termination of employment due to Disability or Retirement, or if the Optionee
dies within ninety (90) daysthree (3) months after termination of employment for
any reason, the Option, if held by the Optionee on the date of the Optionee's
death, may be exercised within (but not later than) twelve (12) months after the
Optionee's death, and only to the extent that the Option could have been
exercised immediately before the Optionee's death, and at the end of such
twelve-month period the Option shall terminate. In theat event of the Optionee's
death, the Option may be exercised only by the Optionee's Beneficiary as defined
in Section 1.6.35 (c) of the Plan. For purposes of this Section 5 (c), the
Optionee may designate in writing a person or persons as the Optionee'shis
Beneficiary with respect to an Option; or, in the absence of an effective
designation or if the designated person or persons predeceased the Optionee, the
Optionee's Beneficiary shall be the Optionee's estate on the person or persons
who acquire by bequest or inheritance the Optionee's right in respect of an
Option. In order to be effective, an Optionee's designation of a Beneficiary
must be on file with the Committee before the Optionee's death. Any such
designation may be revoked and a new designation substituted therefor at any
time before the Optionee's death.

(d) If the Optionee's employment with the Company terminates because of the
Optionee'shis Retirement or Disability, the Optionee may exercise the Option, to
the extent that it could be exercised upon such termination of employment, at
any time within twelve (12) months after the Optionee's employment so
terminates, and at the end of such twelve-month period the Option shall
terminate.

(e) If the Optionee's employment with the Company terminates for any reason,
other than Retirement or Disability or death, within twelve (12) months after a
Change of Control, as defined in Section 3 (b), above, the Optionee may exercise
the Option at any time within twelve (12) months after the Optionee's employment
so terminates, and at the end of such twelve-month period the Option shall
terminate.

(f) The provisions of subsections (b), (c), (d) and (e) notwithstanding, unless
otherwise determined by the Committee, the Option shall automatically terminate
if, during the term of the Optionee's employment with the Company or after the
termination of Optionee's employment with the Company for any reason, the
Optionee shall, without the prior written consent of LabOne, directly or
indirectly, individually or in concert with others, or through the medium of any
other corporation, partnership, syndicate, association, joint venture, or other
entity, or as an employee, officer, director, agent, consultant, partner, member
or otherwise: (a) solicit, accept, divert or service, or attempt to solicit,
accept, divert or service, any business similar to the type and character of
business then engaged in by the Company from any person, corporation or other
entity who was as of the date of the termination of the Optionee's employment a
customer of the Company, (b) solicit, induce or encourage any employee,
contractor or agent of the Company to terminate employment or any other
relationship with the Company or to compete with the Company in any manner, or
(c) compete with the Company in any business conducted or planned to be
conducted by the Company as of the date of the termination of the Optionee's
employment.

(g) In the case of an Optionee who is a director of the Company, (i) the term
"employment" as used in this Section 5 shall mean Optionee's service as a
director of the Company or his employment with the Company, whichever terminates
later, and (ii) the term "Retirement" as used in this Section 5 shall mean the
termination of the Optionee's service as a director of the Company (unless the
termination of such service precedes the termination of the Optionee's
employment as an employee of the Company, in which case the term "Retirement"
shall have the meaning ascribed thereto by Section 5 (b) hereof).

(h) Anything in this Agreement to the contrary notwithstanding, nothing in this
Section 5 or elsewhere in this Agreement shall be deemed or construed as
extending the ten-year-and-one-day period described in Section 5 (a), above.

Section 6

. At the time of exercise of the Option, notice having been given as aforesaid,
Shares shall be delivered by LabOne against full payment of the Option price in
respect of the Shares delivered, subject to the provisions of Section 7 hereof.



Section 7

. Each exercise of the Option shall be subject to the condition that if at any
time LabOne shall determine, in its discretion, that it is necessary or
desirable as a condition of, or in connection with, such exercise (or the
delivery or purchase of Shares thereunder) (i) to satisfy withholding tax or
other withholding liabilities, (ii) to effect the listing, registration, or
qualification on any securities exchange or inter-dealer quotation system or
under any state or federal law of any Shares otherwise deliverable in connection
with such exercise, (iii) to obtain the approval of any regulatory body, (ivii)
to obtain an agreement by the Optionee with respect to the disposition of the
Shares in order to satisfy the requirements of federal and state securities
laws, then in any such event such exercise shall not be effective unless such
withholding, listing, registration, qualification, consent, approval or
agreement shall have been effected or obtained free of any conditions not
acceptable to LabOne. Any such limitation affecting the right to exercise an
Option shall not extend the time within which the Option may be exercised,
unless the Committee determines otherwise in its sole discretion; and none
ofeither the Company, nor its directors or officers nor the Committee shall have
any obligation or liability to the Optionee or to a Beneficiary with respect to
any Shares with respect to which the Option shall lapse or with respect to which
the purchase of Shares shall not be effected, because of such limitation.



Section 8. In the event that the Board of Directors of LabOne approves (a) the
merger or consolidation of LabOne with or into another corporation or other
entity in which the shareholders of LabOne immediately prior to such transaction
will beneficially own voting securities possessing less than 50% of the combined
voting power of the then outstanding securities of the surviving entity in such
transaction (or its parent), excluding for purposes of such calculation any such
shareholder of LabOne who beneficially owns prior to the transaction more than
ten percent (10%) of the other entity involved in the transaction (or its
parent), (b) a sale of all or substantially all of the assets of LabOne in which
outstanding securities of LabOne are exchanged for securities, cash or other
property of any corporation or other entity or (c) a liquidation or dissolution
of LabOne; the Board of Directors of LabOne may in its sole discretion prior to
consummation of such transaction take any one or more of the following actions
with respect to the Option: (i) provide that the Option shall be assumed or an
equivalent stock option shall be substituted by the acquiring or succeeding
corporation or entity (or an affiliate thereof) or (ii) upon thirty (30) days'
prior written notice to the Optionee, provide that the Option shall be
exercisable in full and shall terminate at the end of such thirty (30) day
period to the extent not exercised by such time, at the end of which period the
Option shall terminate.

Section 9.

(a) Subject to the remaining provisions of this Section 9 and to the
availability of Shares to be optioned under the Program, if in connection with
the exercise of the Option ("Original Option") the Optionee pays for the
exercise of the Original Option and/or the tax withholding obligation related to
the exercise by surrendering Shares or directing LabOne to withhold Shares, the
Optionee shall receive a new stock option ("Reload Option") to purchase a number
of Shares equal to the number so surrendered and/or directed to be withheld at
an exercise price equal to the fair market value of the Shares on the date of
the exercise of the Original Option (as determined under the Plan).

(b) A Reload Option will be granted hereunder only if the exercise of the
Original Option is an exercise of at least 25% of the total number of Shares
granted under the Original Option (or an exercise of all the Shares remaining
under the Original Option if less than 25% of the Shares remain to be
exercised). A Reload Option: (i) will not be granted if the Fair Market Value
(as determined under the Plan) of the Shares on the date of exercise of the
Original Option is less than the exercise price of the Original Option;
(ii) will not be granted if the Optionee is not, on the exercise date, an
employee of the Company; and (iii) will not be granted if the Original Option is
exercised less than one year before the expiration of the Original Option.

(c) Reload Options shall expire or terminate on the same date as the Original
Option would expire or terminate under the terms of this Agreement. Reload
Options shall be non-qualified stock options not entitled to special tax
treatment under Section 422 of the Code. Reload Options shall not include any
right to a second Reload Option.

(d) The date of grant of a Reload Option shall be the date of the exercise of
the Original Option. A Reload Option shall be exercisable in full beginning one
year from date of grant; provided, however, that all Shares purchased upon the
exercise of the Original Option (except for any Shares withheld to pay the
exercise price or for tax withholding obligations) shall not be sold,
transferred or pledged within six months from the date of exercise of the
Original Option. A Reload Option shall become immediately exercisable in full if
the Optionee terminates employment by reason of the Optionee's death, Disability
or Retirement.

(e) Except as otherwise expressly provided herein, all the provisions of this
Agreement and the provisions of the Plan applicable to the Original Option shall
also apply to Reload Options.

Section 10

. The Optionee shall be solely responsible for any federal, state or local
income taxes imposed in connection with the exercise of the Option or the
delivery of Shares incident thereto. Prior to the transfer of Shares to the
Optionee in connection with the exercise of the Option, the Optionee shall remit
to LabOne an amount sufficient to satisfy any federal, state or local
withholding tax requirements. The optionee may satisfy the withholding
requirements in whole or in part by electing (the "Election") to have LabOne
withhold Shares having a value of equal to the amount required to be withheld.
The value of each Share to be withheld shall be the fair market value, as
determined by the Committee in accordance with the Plan, of a Share on the date
that the amount of tax to be withheld is determined (the "Tax Date"). Such
Election must be made prior to the Tax Date, must comply with all applicable
securities law and other legal requirements, as interpreted by the Committee,
and may not be made unless approved by the Committee, in its discretion.



Section 11

. If the Optionee disposes of any of the Shares purchased pursuant to the
Option, then, in order to provide the Company with the opportunity to claim the
benefit of any income tax deduction that may be available to it under the
circumstances, the Optionee shall promptly notify the Company of the dates of
acquisition and disposition of such Shares, the number of Shares so disposed of
and the consideration, if any, received for such Shares.



Section 12

. Each Option is personal to the Optionee, is not transferable by the Optionee
other than by will or by the laws of descent and distribution in accordance with
Section 5 (c), above, and is exercisable, during the Optionee's lifetime, only
by the Optionee.



Section 13

. Unless otherwise provided by the Plan, the Optionee shall have no rights as a
shareholder with respect to any Shares covered by this Agreement unless and
until certificates for such Shares are issued to the Optioneehim, and the
issuance of Shares shall confer no retroactive right to dividends.



Section 14

. Subject to the provisions of Section 1.3.23 (b) of the Plan, in the event that
the Committee determines that any dividend or distribution (whether in the form
of cash, Shares, other securities or other property), recapitalization, merger,
consolidation, reorganization, spin-off or split-up, reverse stock split,
combination or exchange of Shares or other transaction affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee may, in such manner as
it may deem equitable and without the consent of Optionee, adjust the number and
kind of securities subject to the Option and the exercise price per share, and
may make such other changes as it deems equitable in its absolute discretion.
Fractional Shares resulting from any such adjustments shall be eliminated.



Section 15

. Nothing contained in this Agreement shall be deemed by implication or
otherwise to impose any limitation on any right of LabOne or any of its
subsidiaries to terminate the Optionee's employment at any time, in the absence
of a specific agreement to the contrary.



Section 16

. Any notice to be given hereunder by the Optionee shall be sent by mail
addressed to LabOne, Inc., 10101 Renner Road, Lenexa, Kansas 66219, for the
attention of the Corporate Secretary, and any notice by LabOne to the Optionee
shall be sent by mail addressed to the Optionee at the address of the Optionee
listed in the records of the Ccompany. Either party may, by notice given to the
other in accordance with the provisions of this Section, change the address to
which subsequent notices shall be sent.



Section 17

. It is expressly understood and agreed that the Optionee assumes all risks
incident to any change hereafter in the applicable laws or regulations or
incident to any change in the market value of the Shares after the exercise of
the Option in whole or in part.



Section 18

. The Option is not, is not intended to be, and shall not be treated as, an
Incentive Stock Option (as defined in the Plan).



Section 19

. This Agreement is entered into pursuant to the Plan (a copy of which is
delivered to the Optionee concurrently with this grant). This Agreement is
subject to all of the terms and provisions of the Plan, which are incorporated
into this Agreement by reference. In the event of a conflict between this
Agreement and the Plan, the provisions of the Plan shall govern.



Section 20

. This Agreement shall be governed by, and shall be construed, enforced and
administered in accordance with, the laws of the State of Missouri, except to
the extent that such laws may be superseded by any federal law. This Agreement
may not be modified orally.



IN WITNESS WHEREOF, LabOne, Inc. has caused this Agreement to be executed in its
corporate name, and the Optionee has executed the same in evidence of the
Optionee's acceptance hereof, upon the terms and conditions herein set forth, as
of the day and year first above written.

LABONE, INC.

By: ________________________

Its ________________________

 

_________________________

Optionee

 

--------------------------------------------------------------------------------

Form of Notice of Grant of Stock Options
and Option Agreement

LABONE, INC.


ID: 43-1039532
P.O. BOX 2035
SHAWNEE MISSION, KS. 66201
PHONE 913 888-1770



Name: ___________________________
Address: __________________________

Option Number:
Plan

:Bonus Replacement Stock Option Plan



 

Effective ________, you have been granted a(n) Non-Qualified Stock Option to buy
__________ shares of LABONE, Inc. (the Company) stock at $_________per share.

The total option price of the shares granted is $_____________.

Shares in each period will become fully vested on the date shown.

Shares Vest Type   Full Vest     Expiration     _______     On Vest Date   /  /
/  /

 

The parties agree that the remaining terms and conditions of the stock option
granted hereunder are contained in the LabOne, Inc. 2001 Long-Term Incentive
Plan and the Program Information Statement for the 200__ Offering under the
Bonus Replacement Stock Option Plan, which are incorporated herein by reference.
The employee acknowledges that the employee has received and reviewed these
documents.

 

LabOne, Inc.
Date

 

Name
Date

--------------------------------------------------------------------------------

LABONE, INC.

2001 LONG-TERM INCENTIVE PLAN

Beneficiary Designation Participant

I hereby direct that any amounts payable to my Beneficiary under the LabOne,
Inc. 2001 Long-Term Incentive Plan (the "Plan") shall be paid first to the
primary beneficiary(ies) named below. All primary beneficiaries alive at the
time of my death shall share equally in the distribution unless otherwise
specified. If all of the primary beneficiaries predecease me, then any amounts
payable by reason of my death shall be paid to the contingent beneficiary(ies)
named below. All surviving contingent beneficiaries at the time of my death
shall share equally in the distribution unless otherwise specified.

[Insert name, address and relationship to Participant]

Primary Beneficiary(ies):

 

Contingent Beneficiary(ies):

 

 

All prior beneficiary designations under the Plan and predecessor plans are
hereby revoked. This designation may be revoked by filing a new beneficiary
designation form with the Secretary of LabOne, Inc.

 

Name of Participant

 

Date:

 

Witness: